LEMMON, Judge,
concurring.
Plaintiff’s damage sustained in connection with the three construction contracts was caused by acts or omissions of which plaintiff should have been aware of prior to extending the maturity date of its loans.1 The doctrine that prescription does not run against one who is ignorant of facts which would entitle him to bring suit does not apply when the ignorance results from his negligence. Dean v. Hercules, Inc., 328 So.2d 69 (La.1976).

. One construction contract was never executed, the second was cancelled after execution, and the third was cancelled when the owner did not obtain federal funding.